           Case 1:20-cv-05982-JMF Document 17 Filed 08/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 CIPCIAO, LLC,                                                          :
                                                                        :
                                              Plaintiff,                :    20-CV-5982 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 M CHOW ONE, LLC and MICHAEL CHOW,                                      :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 7, 2020, Defendants filed motions to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
August 28, 2020. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motions to dismiss as moot. If
Defendants file new motions to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file a consolidated opposition to the
motions to dismiss by August 28, 2020. Defendants’ replies, if any, shall be filed by
September 4, 2020. At the time any reply is served, the moving party shall supply the Court
with one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to
the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

        SO ORDERED.

Dated: August 10, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
